DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election without traverse of group 1, claims 1-17 in the reply filed on 02/18/2022 is acknowledged and the restriction is now final. Claims 18-21 are withdrawn from further consideration. 
Newly submitted claims 25-27 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 1-17 and 25-27 are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design. The device of claims 1-17 relate to a portable medical ultrasound imaging device comprising an ultrasound beamformer processing unit and a portable housing that is separate from the transducer probe and the device of claims 25-27 relate to a transducer monitoring device comprising an ultrasound beamformer processing integrated circuit located within the housing of the transducer probe and no mention of an external portable housing that is separate from the transducer probe.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require different field search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
The prior art applicable to one invention would not likely anticipate or render obvious another invention;
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101, 35 U.S.C. 112(f), 35 U.S.C. 112(a), or 35 U.S.C. 112(b).

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a tilt control device” in claims 1, 4, 5, 6, 9, 13, 16, and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8, 12, 16, 20-22, 26-28, 31, and 33-34 of copending Application No. 16/414,215 in view of Bar-Zion et al. (US 20170105700, hereinafter Bar-Zion), Tei et al. (US 5381794, hereinafter Tei), Abraham (US 20100174189), and Chiang et al (US 20140114190, as set forth in the applicant 02/18/2022 IDS, hereinafter Chiang). 
Additionally, Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-34 of copending Application No. 16/461,581 in view of Bar-Zion et al. (US 20170105700, hereinafter Bar-Zion), Tei et al. (US 5381794,  and Chiang et al (US 20140114190, as set forth in the applicant 02/18/2022 IDS, hereinafter Chiang). 
Regarding independent claim 1, below is a table comparing claim 1 of copending application numbers 16/414,215 and 16/461,581 with the present application
Present Application ‘515
Copending Application ‘215
Copending Application ‘581
(claim 1) A portable medical ultrasound imaging device comprising: a transducer probe housing including a transducer array;
A portable medical ultrasound imaging device comprising: a transducer probe housing a transducer array;
A portable medical ultrasound imaging device comprising: a transducer probe housing a transducer array;
a tilt control device to adjust a tilt angle of the transducer array within the transducer probe housing;
Not Taught
Not Taught
a portable housing having a computer in the portable housing, the computer including at least one processor and at least one memory, a display that displays an ultrasound image, the display positioned on the portable housing;
and a portable housing, the housing having a computer in the housing, the computer including at least one processor and at least one memory, a display that displays an ultrasound image, the display positioned on the housing, and a graphics 


and an ultrasound beamformer processing circuit that receives image data from the transducer array, the ultrasound beamformer processing circuit being communicably connected to the computer.
and an ultrasound beamformer processing circuit that receives image data from the transducer array, the ultrasound beamformer processing circuit being communicably 10connected to the computer.





Neither copending application discloses:
A tilt control device to adjust a tilt angle of the transducer array within the transducer probe housing.
However,
Bar-Zion in a similar field of endeavor teaches a tilt control device to adjust a tilt angle of the transducer array within the transducer housing ([0136] discloses the transducer 230 is connected to a tilt axis 234 which is controlled by tilt knob 208 which [0129] discloses is used to tilt the enclosed ultrasound transducer relative to the skin surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices of the copending applications to have a tilt control device to adjust a tilt angle of the transducer array within the transducer housing. The motivation to make this modification is to continuously track a target object inside the body, as recognized by Bar-Zion ([0142]).
Regarding claim 2 and 3,  they include limitations that are substantially similar to claims 2 and 3 of copending applications 16/414,215 and 16/461,581.

Present Application ‘515
Copending Application ‘215
Copending Application ‘581
(Claim 2) The device of claim 1 wherein the memory is a core memory and a graphics processor is connected to the core memory in the portable housing.
(Claim 2) The device of claim 1 wherein the graphics processor is connected to a core memory in the housing.
(Claim 2) The device of claim 1 wherein the graphics processor is connected to a core memory in the housing.
(Claim 3) The device of claim 1 wherein the transducer array comprises a biplane transducer array.
(Claim 3) The device of claim 1 wherein the transducer array comprises a bi plane transducer array.
(Claim 3) The device of claim 1 wherein the transducer array comprises a bi plane transducer array.


Regarding claim 4 of the present application, copending application numbers 16/414,215 and 16/461,581 do not specifically disclose the tilt control device comprises a plurality of linear actuators.
However,
Tei in a similar field of endeavor teaches the tilt control device comprises a plurality of linear actuators (fig. 3 and col. 9, lines 55-59, “the three inclination motion motors 40a, 40b, and 4c are disposed on the upper annular portion 22b” each of the three inclination motion motors represents a linear actuator). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed in invention to have modified the device of copending applications in view of Bar-Zion to have the tilt control device comprise a plurality of linear actuators. The motivation to apply the known technique of having the tilt control device comprise a plurality of linear actuators of Tei to the device of copending applications in view of Bar-Zion would be to allow for the predictable results of stabilizing the transducer when it is not in motion.
Regarding claim 5 of the present application, copending application numbers 16/414,215 and 16/461,581 do not specifically disclose a backplane on which the tilt control device is mounted. 
However,
Bar-Zion further teaches a backplane on which the tilt control device is mounted (figs. 5C and 6 show that the tilt actuator 236 is connected to enclosure section 205a which is considered to be the backplane).
Regarding claim 6 of the present application, copending application numbers 16/414,215 and 16/461,581 do not specifically disclose the tilt control device includes at least three contact points to control a central axis beam control direction of the transducer array.
However,
Tei in a similar field of endeavor teaches the tilt control device includes at least three contact points to control a central axis beam control direction of the transducer array (fig. 3,  col. 9, lines 55-59, “the three inclination motion motors 40a, 40b, and 4c are disposed on the upper annular portion 22b” and col. 10, “driving any one of the motors 40a, 40b, and 40c to change the direction of the probe 12” each of the three motors provides a contact point with the probe that when enabled moves the central axis beam of the ultrasound probe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed in invention to have modified the device of copending applications in view of Bar-Zion to have the tilt control device include at least three contact points to control a central axis beam control direction of the transducer array. The motivation to apply the known technique of having the tilt control device include at least three contact points to control a central axis beam control direction of the transducer array of Tei to the device of copending applications in view of Bar-Zion would be to allow for the predictable results of stabilizing the transducer when it is not in motion.

Regarding claims 7 and 8,  they include limitations that are substantially similar to claims 7-8 of copending application 16/414,215 and claims 7-9 of copending application 16/461,581.
Present Application ‘515
Copending Application ‘215
Copending Application ‘581

(Claim 7) The device of claim 1 wherein the display comprises a touch screen.
(Claim 7) The device of claim 1 wherein the display comprises a touch screen.
(Claim 8) The device of claim 7 wherein the computer acts in response to an input from the touchscreen display.
(Claim 8) The device of claim 7 wherein the computer takes an action in response to an input from the touchscreen display.
(Claim 8-9) The device of claim 7 further comprising in response to an input from the touch screen display. The device of claim 8 further comprising receiving, at the computer, an input from the touchscreen display, the input being received at the first location inside the region of a virtual window.


Regarding  claim 9 of the present application, copending application numbers 16/414,215 and 16/461,581 do not specifically disclose the computer receives the input from the touchscreen display to control an operation of the tilt control device.
However,
Bar-Zion further teaches the computer receives the input from the touchscreen display to control an operation of the tilt control device ([0076] discloses a user can operate the controller 20 by way of an input device which includes a touch screen to perform instructions such as a begin or stop operation, operating parameters, or other instructions. These operations are seen as controlling an operation of the tilt actuator 236 such as turning the actuator on and off). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices of the copending applications to have the computer receives the input from the touchscreen display to control an operation of the tilt control device. The motivation to make this modification is to continuously track a target object inside the body, as recognized by Bar-Zion ([0142]).
Regarding claim 10,  it includes limitations that are substantially similar to claim 10 of copending applications 16/414,215 and 16/461,581.
Present Application ‘515
Copending Application ‘215
Copending Application ‘581
(Claim 9) The device of claim 9 wherein the input corresponds to a press gesture against the touchscreen display
Not Taught
(Claim 10) The device of claim 1 wherein the input corresponds to a press gesture against the touch screen display.


Regarding claim 10 of the present application, copending application number 16/414,215 does not specifically disclose the input corresponds to a press gesture against the touchscreen display.
However,
Chiang in a similar field of endeavor discloses the input corresponds to a press gesture against the touchscreen display ([0007] discloses one of the gestures of the touchscreen display includes a press gesture).
([0007]).
Regarding claim 11,  it includes limitations that are substantially similar to claim 10 of copending applications 16/414,215 and 16/461,581.
Present Application ‘515
Copending Application ‘215
Copending Application ‘581
(Claim 9) The device of claim 10 wherein the computer receives a second input from the touchscreen display to manually adjust the tilt angle.
(Claim 8) The device of claim 7 wherein the computer takes an action in response to an input from the touchscreen display.
(Claim 11) The device of claim 10 further comprising receiving, at the computer, a second input from the touchscreen display


Regarding  claim 11 of the present application, copending application numbers 16/414,215 and 16/461,581 do not specifically disclose an input to manually adjust the tilt angle.
However,
Bar-Zion further teaches receiving an input to manually adjust the tilt angle ([0136] discloses the tilt actuator may be operated by a user via a wired or wireless communication with device controller 240. By inputting commands to the device controller 240 the user is controlling the tilt actuators which in turn tilt the ultrasound transducer 230 thereby adjusting the tilt angle).


Regarding claim 12,  it includes limitations that are substantially similar to claim 12 of copending applications 16/414,215 and 16/461,581.
Present Application ‘515
Copending Application ‘215
Copending Application ‘581
(Claim 12) The device of claim 1 wherein the transducer array comprises a plurality of transducer arrays, each operated by a probe beamformer processing circuit in the portable housing that comprises a tablet.
(Claim 12) The device of claim 1 wherein the transducer array comprises a plurality of transducer arrays, each operated by a probe beamformer processing circuit.
(Claim 12) The device of claim 1 wherein the transducer array comprises a plurality of transducer arrays, each operated by a probe beamformer processing circuit.


Regarding claim 13 of the present application, copending application numbers 16/414,215 and 16/461,581 do not specifically disclose the computer is programmed to control 
However, 
Bar-Zion further teaches the computer is programmed to control the tilt control device to periodically monitor a heart ([0142]-[0143] disclose the scanning mechanisms may be automatically controlled by a scanner which is controlled by controllers 240, 20 to continuously monitor a target object such as an organ and ([0078] discloses the monitoring is of a heart). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed in invention to have modified the devices of the copending applications in view of Bar-Zion to have the computer be programmed to control the tilt control device to periodically monitor a heart. The motivation to make this modification is in order to continuously monitor the target location, as recognized by Bar-Zion ([0142]).
Regarding claims 14 and 15,  it includes limitations that are substantially similar to claims 14 and 15 of copending application 16/461,581.
Present Application ‘515
Copending Application ‘215
Copending Application ‘581
(Claim 14) The device of claim 13 wherein the computer performs at least one measurement on the ultrasound image based at least in part on a first location 

(Claim 14) The device of claim 13 further comprising performing, by the computer, at least one measurement on the ultrasound image based at least in part on the first cursor at the first location.
(Claim 15) The device of claim 7, wherein the computer receives an input from a keyboard control panel or virtual control panel.
Not taught
(Claim 15) The device of claim 1 further comprising receiving, at the computer, an input from a 20keyboard control panel or virtual control panel.


Regarding claim 14 of the present application, copending application number 16/414,215 does not specifically disclose the computer performs at least one measurement on the ultrasound image based at least in part on a first location of a first cursor on the display.
However,
Chiang in a similar field of endeavor teaches the computer performs at least one measurement on the ultrasound image based at least in part on a first location of a first cursor on the display (claim 14 discloses “performing by the computer at least one measurement on the ultrasound image based at least in part on the first cursor at the first location” and [0080] disclose the described methods can be used to quantify measurements of the heart).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed in invention to have modified the devices of the copending application 16/414,215 in view of Bar-Zion to have the computer performs at least one measurement on the ultrasound image based at least in part on a first location of a first cursor on the display. The motivation to apply the known technique of having the computer perform at least one measurement on the ultrasound image based at least in part on a first location of a first cursor on 
Regarding claim 15 of the present application, copending application number 16/414,215 does not specifically disclose the computer receives an input from a keyboard control panel or virtual control panel.
However,
Chiang in a similar field of endeavor teaches the computer receives an input from a keyboard control panel ([0141] discloses the control device includes keyboard 2112 in fig. 21) or virtual control panel ([0074], figs. 4A-4C show touch controls a user can implement, the options represent a virtual control panel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed in invention to have modified the devices of the copending application 16/414,215 in view of Bar-Zion to the computer receive an input from a keyboard control panel. The motivation to apply the known technique of having the computer receive an input from a keyboard control panel of Chiang to the device of copending application 16/414,215 in view of Bar-Zion would be to allow for the predictable results of providing an alternative input method incase the touch screen is not functioning properly.
Regarding claim 16 of the present application, copending application numbers 16/414,215 and 16/461,581 do not specifically disclose the display shows a first image of an organ and a second image of the organ simultaneously, and wherein the tilt control device simultaneously actuates a change in both the first image and the second image.
However,
([0178], “As depicted in FIG. 44 A XY probe acquires real-time simultaneous images from two orthogonal planes and the images 4402, 4404 are displayed on a split screen” and figs. 44A-44B show that the image is of a heart).
Bar-Zion further teaches the tilt control device actuates a change in image view ([0136] discloses the tilt actuator 236 is used to tilt the ultrasound transducer 230 about tilt axis 234 which would alter the direction in which the transducer scans). The combination of the tilt actuator of Bar-Zion and the biplane probe of Chiang teaches the tilt control device actuates a change in both the first and second image because if the probe of Chiang is swapped in for the transducer of Bar-Zion the tilt actuator 236 would tilt the biplane probe thereby changing the scan direction of both planes in the biplane probe which would result in a simultaneous change in both images created by the biplane probe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed in invention to have modified the device of the copending applications in view of Bar-Zion to have the tilt control device simultaneously actuate a change in both the first and second image. The motivation to substitute the known element of the biplane probe of copending applications for the generic probe connected to the tilt actuator of Bar-Zion would be to allow for the predictable results of more accurately monitoring an object of interest by continuously monitoring two regions within the object. 
Regarding claim 17 of the present application, copending application numbers 16/414,215 and 16/461,581 do not specifically disclose the tilt control device comprises a MEMS actuator. 

Abraham in a similar field of endeavor teaches the tilt control device comprises a MEMS actuator ([0041] discloses the motors of fig. 2 are used to move the transducer element array and [0115] discloses that the motors of fig. 2 can be MEMS). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed in invention to have modified the device of copending applications in view of Bar-Zion to have the tilt control device comprise a MEMS actuator. The motivation to substitute the known technique of having the tilt control device comprise a MEMS actuator of Abraham for the actuators of Bar-Zion would be to allow for the predictable results more efficiently moving the probe in all six degrees of freedom. 
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5, and 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al (US 20140114190, as set forth in the applicant 02/18/2022 IDS, hereinafter Chiang) in view of Bar-Zion et al. (US 20170105700, hereinafter Bar-Zion).
Regarding claim 1, Chiang teaches a portable medical ultrasound imaging device (Abstract) comprising: 
a transducer probe housing ([0086], figs. 9A and 18, transducer housing 150) including a transducer array ([0086], figs. 9A and 18, transducer elements 152); 
a portable housing (housing 102 in fig. 1) having a computer in the portable housing ([0069], computer motherboard 106 in fig. 1), the computer including at least one processor and at least one memory (microprocessor 1124 and core memory 1122 in fig. 17), a display ([0069] touchscreen display 104) that displays an ultrasound image ([0084] and figs. 8A-8C show an ultrasound image displayed on display 104), the display positioned on the portable housing (fig. 9A shows that the display 104 is on the portable housing); and 
an ultrasound beamformer processing circuit that receives image data from the transducer array ([0099] discloses the ultrasound engine 108 receives signals from the transducer array 152), the ultrasound beamformer processing circuit being communicably connected to the computer (fig. 9A shows that the ultrasound engine 108 is connected to the computer 106).
Chiang does not specifically disclose a tilt control device to adjust a tilt angle of the transducer array within the transducer housing.
However,
([0136] discloses the transducer 230 is connected to a tilt axis 234 which is controlled by tilt knob 208 which [0129] discloses is used to tilt the enclosed ultrasound transducer relative to the skin surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Chiang to have a tilt control device to adjust a tilt angle of the transducer array within the transducer housing. The motivation to make this modification is to continuously track a target object inside the body, as recognized by Bar-Zion ([0142]).

Regarding claim 2, Chiang in view of Bar-Zion teaches the device of claim 1, as set forth above. Chiang further teaches the memory is a core memory (core memory 112 in fig. 17) and a graphics processor is connected to the core memory (fig. 17 shows that the computer I/O and graphics chipset 1704 is connected to the core memory 1122 in the computer 106, the graphics chipset 1704 is considered the graphics processor) in the portable housing (fig. 1 shows the computer 106 is in the portable housing 102).
Regarding claim 3, Chiang in view of Bar-Zion teaches the device of claim 1, as set forth above. Chiang further teaches the transducer array comprises a biplane transducer array ([0178] discloses an example where the probe is a biplane probe and produces two separate images).
Regarding claim 5, Chiang in view of Bar-Zion teaches the device of claim 1, as set forth above. Bar-Zion further teaches a backplane on which the tilt control device is mounted (figs. 5C and 6 show that the tilt actuator 236 is connected to enclosure section 205a which is considered to be the backplane. The enclosure is seen as the same as the probe housing 105 of Chiang).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed in invention to have modified the device of Chiang in view of Bar-Zion to have a backplane on which the tilt control device is mounted. The motivation to apply the known technique of having a backplane on which the tilt control device is mounted of Bar-Zion to the device of Chiang in view of Bar-Zion would be to allow for the predictable results of adding stability to the tilt control device which improves the overall structural design of the device. 
Regarding claim 7, Chiang in view of Bar-Zion teaches the device of claim 1, as set forth above. Chiang further teaches the display comprises a touchscreen ([0069] touchscreen display 104).
Regarding claim 8, Chiang in view of Bar-Zion teaches the device of claim 1, as set forth above. Chiang further teaches the computer acts in response to an input from the touchscreen display (claim 1 discloses the computer receives a first input from the touch screen and acts on the input).
Regarding claim 9, Chiang in view of Bar-Zion teaches the device of claim 8, as set forth above. Bar-Zion further teaches the computer receives the input from the touchscreen display to control an operation of the tilt control device ([0076] discloses a user can operate the controller 20 by way of an input device which includes a touch screen to perform instructions such as a begin or stop operation, operating parameters, or other instructions. These operations are seen as controlling an operation of the tilt actuator 236 such as turning the actuator on and off). 
([0076]).
Regarding claim 10, Chiang in view of Bar-Zion teaches the device of claim 9, as set forth above. Chiang further teaches the input corresponds to a press gesture against the touchscreen display ([0007] discloses one of the gestures of the touchscreen display includes a press gesture).
Regarding claim 11, Chiang in view of Bar-Zion teaches the device of claim 10, as set forth above. Chiang further teaches the computer receives a second input from the touchscreen display (claim 3 discloses “receiving at the computer a second input from the touch screen display”).
Bar-Zion further teaches receiving an input to manually adjust the tilt angle ([0136] discloses the tilt actuator may be operated by a user via a wired or wireless communication with device controller 240. By inputting commands to the device controller 240 the user is controlling the tilt actuators which in turn tilt the ultrasound transducer 230 thereby adjusting the tilt angle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed in invention to have modified the device of Chiang in view of Bar-Zion to receive an input to manually adjust the tilt angle. The motivation to apply the known technique of receiving an input to manually adjust the tilt angle of Bar-Zion to the device of Chiang in view 

Regarding claim 12, Chiang in view of Bar-Zion teaches the device of claim 1, as set forth above. Chiang further teaches the transducer array comprises a plurality of transducer arrays ([0135], “the ultrasound probe 150 includes a transducer housing including one or more transducer arrays 152” and [0172] disclose the probe includes two multi-element arrays), each operated by a probe beamformer processing circuit ([0099] discloses that the ultrasound engine 108 which is considered the beamformer controls the transducer array) in the portable housing (fig. 9A shows that the ultrasound engine 108 is in the portable housing) that comprises a tablet ([0005] discloses the housing is a tablet form factor).

Regarding claim 13, Chiang in view of Bar-Zion teaches the device of claim 1, as set forth above. Chiang further teaches the transducer array generates image data of a parasternal view of the heart ([0177] discloses an application of b-plane evaluation that involves obtaining parameters from “two separated parasternal short-axis views” and figs. 43A-43B show the images are of the heart).
Bar-Zion further teaches the computer is programmed to control the tilt control device to periodically monitor a heart ([0142]-[0143] disclose the scanning mechanisms may be automatically controlled by a scanner which is controlled by controllers 240, 20 to continuously monitor a target object such as an organ and ([0078] discloses the monitoring is of a heart)). 
([0142]).

Regarding claim 14, Chiang in view of Bar-Zion teaches the device of claim 1, as set forth above. Chiang further teaches the computer performs at least one measurement on the ultrasound image based at lest in part on a first location of a first cursor on the display (claim 14 discloses “performing by the computer at least one measurement on the ultrasound image based at least in part on the first cursor at the first location” and [0080] disclose the described methods can be used to quantify measurements of the heart).
Regarding claim 15, Chiang in view of Bar-Zion teaches the device of claim 7, as set forth above. Chiang further teaches the computer receives an input from a keyboard control panel ([0141] discloses the control device includes keyboard 2112 in fig. 21) or virtual control panel ([0074], figs. 4A-4C show touch controls a user can implement, the options represent a virtual control panel).
Regarding claim 16, Chiang in view of Bar-Zion teaches the device of claim 1, as set forth above. Chiang further teaches the display shows a first image of an organ and a second image of the organ simultaneously ([0178], “As depicted in FIG. 44 A XY probe acquires real-time simultaneous images from two orthogonal planes and the images 4402, 4404 are displayed on a split screen” and figs. 44A-44B show that the image is of a heart).
[0136] discloses the tilt actuator 236 is used to tilt the ultrasound transducer 230 about tilt axis 234 which would alter the direction in which the transducer scans). The combination of the tilt actuator of Bar-Zion and the biplane probe of Chiang teaches the tilt control device actuates a change in both the first and second image because if the probe of Chiang is swapped in for the transducer of Bar-Zion the tilt actuator 236 would tilt the biplane probe thereby changing the scan direction of both planes in the biplane probe which would result in a simultaneous change in both images created by the biplane probe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed in invention to have modified the device of Chiang in view of Bar-Zion to have the tilt control device simultaneously actuate a change in both the first and second image. The motivation to substitute the known element of the biplane probe of Chiang for the generic probe connected to the tilt actuator of Bar-Zion would be to allow for the predictable results of more accurately monitoring an object of interest by continuously monitoring two regions within the object. 

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Bar-Zion as applied to claim 1 above, and further in view of Tei et al. (US 5381794, hereinafter Tei).
Regarding claim 4, Chiang in view of Bar-Zion teaches the device of claim 1, as set forth above. Chiang in view of Bar-Zion do not specifically teach the tilt control device comprises a plurality of linear actuators.
However,
(fig. 3 and col. 9, lines 55-59, “the three inclination motion motors 40a, 40b, and 4c are disposed on the upper annular portion 22b” each of the three inclination motion motors represents a linear actuator). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed in invention to have modified the device of Chiang in view of Bar-Zion to have the tilt control device comprise a plurality of linear actuators. The motivation to apply the known technique of having the tilt control device comprise a plurality of linear actuators of Tei to the device of Chiang in view of Bar-Zion would be to allow for the predictable results of stabilizing the transducer when it is not in motion.
Regarding claim 6, Chiang in view of Bar-Zion teaches the device of claim 1, as set forth above. Chiang in view of Bar-Zion do not specifically teach the tilt control device includes at least three contact points to control a central axis beam control direction of the transducer array.
However,
Tei in a similar field of endeavor teaches the tilt control device includes at least three contact points to control a central axis beam control direction of the transducer array (fig. 3,  col. 9, lines 55-59, “the three inclination motion motors 40a, 40b, and 4c are disposed on the upper annular portion 22b” and col. 10, “driving any one of the motors 40a, 40b, and 40c to change the direction of the probe 12” each of the three motors provides a contact point with the probe that when enabled moves the central axis beam of the ultrasound probe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed in invention to have modified the device of Chiang in view of Bar-Zion to .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Bar-Zion as applied to claim 1 above, and further in view of Abraham (US 20100174189).
Regarding claim 17, Chiang in view of Bar-Zion teaches the device of claim 1, as set forth above. Chiang in view of Bar-Zion do not specifically teach the tilt control device comprises a MEMS actuator. 
However,
Abraham in a similar field of endeavor teaches the tilt control device comprises a MEMS actuator ([0041] discloses the motors of fig. 2 are used to move the transducer element array and [0115] discloses that the motors of fig. 2 can be MEMS). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed in invention to have modified the device of Chiang in view of Bar-Zion to have the tilt control device comprise a MEMS actuator. The motivation to substitute the known technique of having the tilt control device comprise a MEMS actuator of Abraham for the actuators of Bar-Zion would be to allow for the predictable results more efficiently moving the probe in all six degrees of freedom. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791